Citation Nr: 1241768	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  97-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral strain.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for psychiatric disability other than PTSD, to include depressive disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 1996 decision in which the RO, inter alia, granted service connection and assigned an initial zero percent (noncompensable) rating for lumbosacral strain, effective September 8, 1995; and denied service connection for PTSD and for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) with the assigned rating and with the denials of service connection in February 1997. 

In August 1997, the Veteran and his wife testified during a hearing before RO personnel; a transcript of that hearing is of record.

In October 1997, the RO increased the rating for lumbosacral strain to 10 percent, effective September 8, 1995.  The RO issued statements of the case (SOCs) in October 1997 and in December 1997, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) regarding the back and PTSD issues in December 1997.  Correspondence received from the Veteran in January 1998 has also been accepted as a substantive appeal regarding the claim for bilateral hearing loss, in lieu of a VA Form 9. 

In June 2005, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012). 

Because the Veteran had disagreed with the initial rating assigned following the grant of service connection for his lumbosacral strain, the Board characterized this issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In September 2005, the Board remanded the matters then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further development, the RO continued the denial of the claims (as reflected in a September 2009 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration. 

In March 2010, the Board again remanded the matters on appeal to the RO, via the AMC, for additional development.  

In the remand, the Board pointed out that the RO originally adjudicated the matter on appeal as service connection for PTSD.  However, in light of the diagnoses of psychiatric disorder other than PTSD of record-specifically, depressive disorder-and the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the claim on appeal as encompassing both psychiatric matters set forth on the title page. 

Further, the claims file reflects that the Veteran was previously represented by the American Legion (as reflected in a September 1995 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In March 2011, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative), appointing private attorney Kenneth L. LaVan as his representative.  The Board recognizes the change in representation.

Following the appointment, the AMC returned the claims file to the jurisdiction of the Atlanta RO in March 2011.

After completing the requested development, the RO continued to deny the claims on appeal (as reflected in the July 2012 SSOC) and returned the matters to the Board for further appellate consideration.

As a final preliminary matter, the Board points out that in February 1998, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due to his service-connected back disability and his claimed "nervous problem" (or PTSD, the claim for service connection for which was then on appeal).  In October 1998, he also claimed entitlement to nonservice-connected pension, which the RO granted in a June 1999 rating decision.  However, after reviewing the record, including the electronic claims file, it does not appear that any development action was taken with respect to the claim for a TDIU.  Therefore, the claim for a TDIU due to service-connected back disability and claimed psychiatric disability is not properly before the Board, and is thus referred to the RO for appropriate action.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As noted above, in February 1998 the Veteran claimed entitlement to a TDIU due to his service-connected back disability and due to his claimed psychiatric disability.  On his application, he indicated that he became too disabled to work in his occupation as a maintenance worker in 1994.  Then, in correspondence dated in August 1998, he stated that a recent accident completely disabled him.  Private treatment records reflect that the Veteran fell down a flight of stairs in August 1998 and sustained a head injury that required surgery as well as two fractured ribs.  Finally, a January 2001 letter from the Social Security Administration (SSA) provided new information to the Veteran about the payment of his disability benefits.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  A review of the claims file does not reveal whether the SSA records are pertinent to the claims on appeal.  However, as the Veteran claimed before the August 1998 head injury that he was unable to work since 1994 due to his service-connected back disability and claimed psychiatric disability, the SSA records may be relevant to the claims on appeal.  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  with respect to requesting records from Federal facilities.

In addition to outstanding SSA records, the Board's review of the claims file reveals that the most recent VA spine examination was conducted in June 2009, and a list of appointments from the Atlanta VA Medical Center (VAMC) printed in October 2011 reflects that the Veteran last appeared in person for a scheduled appointment in February 2005.  Records from the Atlanta VAMC dated from October 1996 through October 2005 are already associated with the claims file.  During a June 2009 VA spine examination, the Veteran stated that he had not been seeing any doctors for his back.  However, the Veteran also referenced being in the hospital for surgery, but he could not recall whether he was being treated for his back.  He also reported that he was taking oxycodone for pain, prescribed by a private physician, Dr. Long.  

Under these circumstances, the Board finds that further VA examination is needed to properly assess the severity of the Veteran's service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for higher rating (which emanates from a claim for, and award of, service connection).  See 38 C.F.R. § 3.655(2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence.

The RO should obtain pertinent, outstanding records from VA facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the RO should ask the Veteran whether he has received any treatment for his back from any VA facility since May 2011, and if so, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran and his attorney should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, outstanding treatment records from his private physician(s), including Dr. Long, dated from September 1995 to the present.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the increased rating claim should include consideration of whether any "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should ask the Veteran whether he has received treatment for his back disability from any VA medical facility since May 2011, and if so, obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since that date.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all outstanding treatment records from his private physician(s), including Dr. Long, dated from September 1995  to the present. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The physician should identify any neurological impairment associated with the lumbar spine.  For any identified neurological impairment, the physician should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the physician should assess the severity of such manifestation as mild, moderate, moderately severe, or severe.

The physician should also conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for service connection and the claim for a higher rating for lumbar spine disability in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim for higher rating should include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
West Supp. 2012).  





_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

